DETAILED ACTION

	Applicant’s Reply dated 30 September 2021 (“Reply”) has been received and entered.  The status of the claims is as follows:
	Pending
		not withdrawn: 1-3, 6, 7, 16-21, 23, 25, 27
		withdrawn: none (Applicant’s amendments to the following claims which were previously withdrawn - 3, 16, 23, and 27 – have made them readable on the elected species)
	Cancelled: 4, 5, 8-15, 22, 24, 26, 28-30

	Any objection or rejection not repeated in this Action has been withdrawn.

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
	Applicant' s arguments with respect to Claims 1-3, 6, 7, 16-21, 23, 25, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims
	Claims 6, 19, 21, and 27 are objected to because of the following informalities.
	As stated in the Office Action dated 3 September 2021, the claims recited features in a way that obscured their inclusion in the claims, without rising to the level of making the claims indefinite under section 112.  The Examiner suggests the following revisions.

	6.	The catheter of claim 1, further comprising a second core wire [[is]] embedded in the thickness of the catheter body, the second core wire comprising a second core wire proximal portion having a second core wire proximal end disposed adjacent to but spaced distally from the catheter body proximal end, and[[,]] a second core wire distal portion having a second core wire distal end disposed adjacent to but spaced proximally from the catheter body distal end.

	19.	The catheter of claim 1, further comprising a second catheter lumen extending through the catheter body to the catheter body proximal and distal ends.

	21.	A catheter, comprising:
	a) a catheter body comprising and a thickness extending outwardly from the catheter body inner wall to the catheter body outer wall, wherein the catheter body inner wall defines a catheter lumen extending longitudinally from a catheter body proximal end to a catheter body distal end;
	b) a first pair of core wires embedded in the thickness of the catheter body, the first pair of core wires comprising a first core wire and a second core wire on opposite sides of the catheter lumen,
		i) wherein the first core wire comprises at least and a first core wire first tapered portion intermediate the first core wire proximal and distal cylindrical portions, and wherein the first core wire proximal end is disposed adjacent to but spaced distally from the catheter body proximal end and the first core wire distal end is disposed adjacent to but spaced proximally from the catheter body distal end, and
		ii) wherein the second core wire comprises at least and a second core wire first tapered portion intermediate the second core wire proximal and distal cylindrical portions, and wherein the second core wire proximal end is disposed adjacent to but spaced distally from the catheter 
	c) a second pair of core wires embedded in the thickness of the catheter body, the second pair of core wires comprising a third core wire and a fourth core wire on opposite sides of the catheter lumen,
		iii) wherein the third core wire comprises at least and a third core wire first tapered portion intermediate the third core wire proximal and distal cylindrical portions, and wherein the third core wire proximal end is disposed adjacent to but spaced distally from the catheter body proximal end and the third core wire distal end is disposed adjacent to but spaced proximally from the catheter body distal end, and
		iv) wherein the fourth core wire comprises at least and a fourth core wire first tapered portion intermediate the fourth core wire proximal and distal cylindrical portions, and wherein the fourth core wire proximal end is disposed adjacent to but spaced distally from the catheter body proximal end and the fourth core wire distal end is disposed adjacent to but spaced proximally from the catheter body distal end.

In Claim 21, paragraph (b)(i), line 3, the Examiner also suggests deletion of the word “distal”, as indicated above.

	27.	The catheter of claim 1, wherein:
	the at least first core wire comprises a first core wire intermediate cylindrical portion and a first core wire second tapered portion;
	the first core wire first tapered portion resides the first core wire intermediate cylindrical portion[[,]]; and 
	the [[a]] first core wire second tapered portion resides intermediate the first core wire intermediate cylindrical portion and the first core wire distal cylindrical portion.

	Concerning Claim 27, line 1, “the first core wire” should read “the at least first core wire”, as indicated above.

	Concerning Claim 20, the Examiner acknowledges the inclusion in the claim of the parenthetical generic terminology; however, the point of the prior objection was to have the trademarked term replaced, not augmented, by the generic terminology.  The required.

Claim Rejections - 35 USC § 102
	Claims 1, 2, 6, 7, 16-21, 25, and 27 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent No. 6,579,221, granted to Peterson (“Peterson”)
	Peterson describes a catheter substantially as claimed by Applicant; see Figs. 1 and 3.
	Claim 1: A catheter (title, Abstract), comprising:
	a) a catheter body (11) comprising a thickness (between inner wall defining lumen 29 and outer wall defining ridge 22) extending outwardly from a catheter body inner wall (defining lumen 29 in Fig. 3) to a catheter body outer wall (defining portions 22, 23 in Fig. 3), wherein the catheter body inner wall defines a catheter lumen (29) extending longitudinally from a catheter body proximal end (proximal end of section 11) to a catheter body distal end (see Fig. 5, lumen 29 terminates at the end of the shaft 27)
	Peterson describes several additional features and embodiments not illustrated in its drawing figures:
In an embodiment of the invention illustrated in FIG. 3 there can be one peripheral tube 28 per each radially extending ridge 22, although alternative embodiments may position more than one peripheral tube(s) 28 per radially extending ridge 22 or may have no peripheral tube in some of the radially extending ridges 22. (col. 5, lines 39-45)

Alternatively, a peripheral tube 28 can be used to provide multiple functions. For example, a peripheral tube 28 may be utilized as a support lumen and an inflation lumen by inserting a hollow mandrel within the peripheral tube 28 and maintaining fluid communication between the balloon 21, peripheral lumen 30 and inflation luer 16 through a lumen in the hollow mandrel. (col. 5, lines 51-57)

For example, the number of radially extending ridges can be increased as long as the stiffness and kink resistance of the proximal shaft section are maintained. The number of radially extending ridges may range from 2, 3, 4, 5, 6, or more. (col. 5, lines 63-67)

In alternative embodiments one or more reinforcing mandrels can be disposed within one or more peripheral tube(s), in order to provide additional support as the catheter is advanced over a guide wire. The mandrel can be a solid or hollow mandrel. In some instances, a reinforcing mandrel may be permanently fixed or enclosed within one or more peripheral lumens, or it may be removable. A mandrel can be fixed within the catheter body by suitable means such as firmly securing the proximal end of the mandrel within an adaptor mounted on the proximal end of the catheter body. Also, the mandrel may have several sections that have sequentially smaller diameters (sequentially smaller diameters in the distal direction). Sequentially smaller diameters can be provided with tapers between the various-sized sections. This allows varying degrees of strength and flexibility up to the catheter shaft as is necessary. One option is that the distal 10 to 40 cm of the mandrel will have reduced dimensions obtained, for example, by a continuous or stepwise grinding profile. Generally, more gradual changes in dimension are utilized to provide stiffness for advancement of the catheter tip and provide trackability.” (col. 8, lines 36-57)

Peterson thus describes, the first three passages above taken together, four ridges 22, each ridge including a lumen 30, each lumen 30 including a reinforcing mandrel.  The fourth passage above describes the following additional features of Peterson’s catheter:
	(1) each mandrel can be solid;
	(2) each mandrel can be permanently fixed in each lumen 28;

	(4) the change in cross-sectional dimension of each mandrel is from proximal (larger) to distal (smaller) (“sequentially smaller diameters in the distal direction”); and
	(5) tapering sections are located between each of the sequentially smaller diameter sections (“Sequentially smaller diameters can be provided with tapers between the various-sized sections”).
Peterson teaches that these features, “. . . allow[] varying degrees of strength and flexibility up to the catheter shaft as is necessary.”  Taking the foregoing together, a longitudinal cross-sectional elevational view of Peterson’s mandrels appears below.
In the above illustration:
	PC = proximal cylindrical
	IC = intermediate cylindrical
	DC = distal cylindrical
	I1T = first intermediate taper
	I2T = second intermediate taper
	DP = diameter of proximal cylindrical section PC
	DI = diameter of intermediate cylindrical section IC
	DD = diameter of distal cylindrical section DC
	Therefore, subsection b) of Claim 1 reads on Peterson’s device as follows:
	b) at least a first core wire (mandrel first described at col. 5, lines 51-57) embedded in the thickness of the catheter body (see item (1) above), the first core wire Peterson’s Fig. 1, the proximal end of the section 11 in which the mandrels are embedded is spaced distally from the proximal end of the entire device, and thus is “adjacent to but spaced distally from the catheter body proximal end”), and a first core wire distal cylindrical portion (DC, see drawing above) having a first core wire distal end (identified in the drawing above) disposed adjacent to but spaced proximally from the catheter body distal end (in Peterson’s Figs. 1 and 5, the distal end of the section 11 in which the mandrels are embedded is spaced proximally from the distal end of the entire device, and thus is “adjacent to but spaced proximally from the catheter body distal end”), wherein at least one first core wire tapered portion (I1T, I2T) resides intermediate the first core wire proximal and distal cylindrical portions (see the above illustration, showing that both sections I1T and I2T are positioned longitudinally between sections PC and DC).
	Claim 2: (The catheter of claim 1,) wherein the first core wire proximal cylindrical portion (PC) has a first proximal circular (see item (3) and (4) in the above explanation) transverse cross-section of a first proximal constant diameter (DP) and the first core wire distal cylindrical portion has a first distal circular transverse (see item (3) and (4) in the above explanation) cross-section of a first distal constant diameter (DD) that is less than the first proximal constant diameter (items (3) and (4) above, stating 
	Claim 6: (The catheter of claim 1,) wherein a second core wire is embedded in the thickness of the catheter body (see above: four ridges 22, each ridge including a lumen 30, each lumen 30 including a reinforcing mandrel, and therefore a second core wire is embedded in the catheter wall), the second core wire comprising a second core wire proximal portion (all of Peterson’s mandrels have the same shape, above, and therefore the second mandrel includes these same features for the same reasons the first mandrel does) having a second core wire proximal end disposed adjacent to but spaced distally from the catheter body proximal end and, a second core wire distal portion having a second core wire distal end disposed adjacent to but spaced proximally from the catheter body distal end (all of Peterson’s mandrels have the same construction, above, and therefore the second mandrel includes these same features for the same reasons the first mandrel does).
	Claim 7: (The catheter of claim 6,) wherein the second core wire proximal portion is a second core wire proximal cylindrical portion (PC in the above illustration) and the second core wire distal portion is a second core wire distal cylindrical portion (DC in the above illustration), and wherein the second core wire comprises at least one second core wire tapered portion (I1T, I2T in the above illustration) intermediate the second core wire proximal and distal cylindrical portions (see the above illustration, showing 
	Claim 16: (The catheter of claim 7,) wherein the second core wire proximal cylindrical portion has a greater cross-sectional diameter than the second core wire distal cylindrical portion (items (3) and (4) above, stating that distal sections are smaller in diameter than proximal sections of the mandrels; and see the illustration above).
	Claim 17: (The catheter of claim 6,) wherein the catheter lumen (29) is intermediate the first and second core wires (ridges 22 are equiangularlly formed on catheter section 11, see col. 6, lines 1-14, with lumens 30 located between each ridge and the center lumen 29, see Fig. 3, and thus the lumen 29 is intermediate the mandrels in lumens 30).
	Claim 18: (The catheter of claim 6,) wherein the first and second core wires are diametrically opposed to each other (see explanation above concerning Claim 17 and the equiangular placement of four ridges 22, lumens 30, and mandrels, resulting in the mandrels being positioned at 90 degree intervals; see col. 6, lines 9-10, showing the math).
	Claim 19: (The catheter of claim 1,) wherein a second catheter lumen (lumens 30 constitute a second lumen) extends through the catheter body to the catheter body proximal and distal ends.
	Claim 20: (The catheter of claim 1,) wherein the catheter body is of a polymeric material selected from the group of Nylon (Peterson, col. 9, line 28, catheter body is 
	Concerning Claim 21, the claim recites the combination of two pairs of core wires, each of the two core wires of each pair being “on opposite sides of the catheter lumen.”  Each of the four (4) core wires is recited to have an identical structure (the typographical error in b)(i) notwithstanding; see the objection above), and which is identical to the structure of the (at least one) core wire recited in Claim 1.  As discussed above with respect to Claims 6, 17, and 18, Peterson discloses four (4) equiangularly spaced mandrels around its lumen 29.
	Claim 21: A catheter (title, Abstract), comprising:
	a) a catheter body (11) comprising a thickness (between inner wall defining lumen 29 and outer wall defining ridge 22) extending outwardly from a catheter body inner wall (defining lumen 29 in Fig. 3) to a catheter body outer wall (defining portions 22, 23 in Fig. 3), wherein the catheter body inner wall defines a catheter lumen (29) extending longitudinally from a catheter body proximal end (proximal end of section 11) to a catheter body distal end (see Fig. 5, lumen 29 terminates at the end of the shaft 27);
	b) a first pair of core wires (mandrel first described at col. 5, lines 51-57; col, 5, lines 39-45, describing one tube 28 per ridge 22; col. 5, lines 63-67, describing four ridges; col. 5, 51-57, a mandrel in each tube 28) embedded in the thickness of the Peterson’s disclosure of equiangularly positioned mandrels),
		i) wherein the first core wire comprises at least a first core wire first tapered portion (I1T, I2T in the illustration above) intermediate a first core wire proximal cylindrical portion (PC in the illustration above) having a first core wire proximal distal [sic: only proximal] end (labeled in the illustration above), and a first core wire distal cylindrical portion (DC in the illustration above) having a first core wire distal end (labeled in the illustration above), and wherein the first core wire proximal end is disposed adjacent to but spaced distally from the catheter body proximal end (in Peterson’s Fig. 1, the proximal end of the section 11 in which the mandrels are embedded is spaced distally from the proximal end of the entire device, and thus is “adjacent to but spaced distally from the catheter body proximal end”) and the first core wire distal end is disposed adjacent to but spaced proximally from the catheter body distal end (in Peterson’s Figs. 1 and 5, the distal end of the section 11 in which the mandrels are embedded is spaced proximally from the distal end of the entire device, and thus is “adjacent to but spaced proximally from the catheter body distal end”), and
		ii) wherein the second core wire comprises at least a second core wire first tapered portion intermediate a second core wire proximal cylindrical portion having a second core wire proximal end, and a second core wire distal cylindrical portion having a second core wire distal end, and wherein the second core wire proximal end is Peterson discloses four identical mandrels equiangularly positioned around the lumen 29); and
	c) a second pair of core wires embedded in the thickness of the catheter body, the second pair of core wires comprising a third core wire and a fourth core wire on opposite sides of the catheter lumen (see treatment of the first pair of core wires, above),
		iii) wherein the third core wire comprises at least a third core wire first tapered portion intermediate a third core wire proximal cylindrical portion having a third core wire proximal end, and a third core wire distal cylindrical portion having a third core wire distal end, and wherein the third core wire proximal end is disposed adjacent to but spaced distally from the catheter body proximal end and the third core wire distal end is disposed adjacent to but spaced proximally from the catheter body distal end (identical to the first core wire above in b)(i); Peterson discloses four identical mandrels equiangularly positioned around the lumen 29), and
		iv) wherein the fourth core wire comprises at least a fourth core wire first tapered portion intermediate a fourth core wire proximal cylindrical portion having a fourth core wire proximal end, and a fourth core wire distal cylindrical portion having a fourth core wire distal end, and wherein the fourth core wire proximal end is disposed adjacent to but spaced distally from the catheter body proximal end and the fourth core wire distal end is disposed adjacent to but spaced proximally from the catheter body Peterson discloses four identical mandrels equiangularly positioned around the lumen 29).
	Claim 25: The catheter of claim 21, wherein the first, second, third and fourth core wires are spaced at 90° intervals about a circumference of the catheter lumen (see treatment of Claim 18 above; Peterson discloses four identical mandrels equiangularly positioned around the lumen 29).
	Claim 27: The catheter of claim 1, wherein the first core wire comprises the first core wire first tapered portion (I1T, see illustration above) residing intermediate the first core wire proximal cylindrical portion (PC, see illustration above) and a first core wire intermediate cylindrical portion (IC, see illustration above), and a first core wire second tapered portion (I2T, see illustration above) residing intermediate the first core wire intermediate cylindrical portion (IC, see illustration above) and the first core wire distal cylindrical portion (DC, see illustration above).

Claim Rejections - 35 USC § 103
	Claims 3 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson.
	Peterson describes a catheter substantially as claimed by Applicant; see above.  Peterson is silent concerning the exact dimensional spacing of its four (4) mandrels’ proximal and distal ends from the proximal and distal ends of the catheter per se, respectively.  More specifically, Peterson does not disclose: that the first core wire proximal end is spaced distally from the catheter body proximal end by a proximal distance that ranges from about 2 mm to about 5 mm, and the first core wire distal end is spaced proximally from the catheter body distal end by a distal distance that ranges from about 2 mm to about 5 mm (Claim 3); and that the first, second, third and fourth core wire proximal ends of the respective first, second, third and fourth core wires are spaced distally from the catheter body proximal end by a proximal distance that ranges from about 2 mm to about 5 mm, and the first, second, third and fourth core wire distal ends of the respective first, second, third and fourth core wires are spaced proximally from the catheter body distal end by a distal distance that ranges from about 2 mm to about 5 mm (Claim 23).
	As discussed above, Peterson discloses that its four mandrels’ proximal and distal ends are spaced from the proximal and distal ends of the catheter per se, respectively, but not the exact distances.
Peterson catheter such that: that the first core wire proximal end is spaced distally from the catheter body proximal end by a proximal distance that ranges from about 2 mm to about 5 mm, and the first core wire distal end is spaced proximally from the catheter body distal end by a distal distance that ranges from about 2 mm to about 5 mm (Claim 3); and that the first, second, third and fourth core wire proximal ends of the respective first, second, third and fourth core wires are spaced distally from the catheter body proximal end by a proximal distance that ranges from about 2 mm to about 5 mm, and the first, second, third and fourth core wire distal ends of the respective first, second, third and fourth core wires are spaced proximally from the catheter body distal end by a distal distance that ranges from about 2 mm to about 5 mm (Claim 23); since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 U.S.P.Q. 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 U.S.P.Q. 232 (1984). In the instant case, the device of Peterson would not operate differently with the claimed spacings and since the proximal and distal ends of the mandrels are intended to reside within the proximal and distal ends of a catheter, the device would function appropriately having the claimed spacings of the mandrels’ ends from the catheter e.g., Applicant’s specification at pg. 9, second full paragraph) without attributing any purpose or benefit to this particular dimension.  Applicant states, “[t]his helps prevent the first and second core wires 20, 22 from puncturing through the primary polymeric material 17 and becoming exposed, which is undesirable” (id.).  There is, however, no evidence in the record that the particular claimed range of “about 2 mm to about 5 mm” is important to performance of this function, and that dimensions outside of this range would not perform this function.  The distal and proximal ends of Peterson’s catheter, (see Figs. 1 and 5 and the ends of lumen 30) also benefit from the mandrels extending to point proximal of the distal end, and distal of the proximal end, of the catheter for the same reason.  Thus, Peterson’s catheter would perform the same were its mandrels spaced from the ends of its catheter in the dimensional ranges claimed by Applicant.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 11,090,465 discloses a reinforced catheter wall with distally tapering flexibility.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571) 272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/Assistant Patent Examiner, Art Unit 3783




/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783